         Case 1:19-cv-01445-LGS Document 37 Filed 10/03/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                  X
BILL WISSER,                                      :
                                                  :     Case No. 1:19-cv-1445-LGS
                             Plaintiff,           :
                                                  :     Hon. Lorna G. Schofield
               - against -                        :
                                                  :     DECLARATION OF
VOX MEDIA, INC.,                                  :     RACHEL F. STROM
                                                  :
                             Defendant.           :
                                                  X



I, Rachel F. Strom, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

1.     I am an attorney admitted to practice before the courts of the State of New York and the

       Southern District of New York. I am a partner in the law firm of Davis Wright Tremaine

       LLP, counsel for Defendant Vox Media, Inc. in the above-captioned matter.

2.     I make this declaration based upon personal knowledge.

3.     On February 1, 2019, Plaintiff filed his Complaint against Vox Media alleging that Vox

       Media’s website Eater Miami had violated his copyright in a photograph of oysters (the

       “Photograph”) at a Miami restaurant. See Dkt. 1.

4.     On March 29, 2019, Vox Media made an Offer of Judgment for more than twenty-five

       times the licensing fee demanded by Plaintiff for the Photograph, as shown in Plaintiff’s

       production.

5.     Plaintiff’s counsel, Mr. Richard Liebowitz, never responded to that Offer or other

       reasonable settlement offers, instead communicating through co-counsel Mr. James

       Freeman that he “wants to take this one [lawsuit] to judgment.”

6.     On April 26, 2019, Vox Media served its Interrogatories and Requests for Production on

       Plaintiff.
        Case 1:19-cv-01445-LGS Document 37 Filed 10/03/19 Page 2 of 5



7.    On May 24, 2019, Mr. Liebowitz requested an extension through June 7, 2019 to serve

      Plaintiff’s responses to Defendant’s Interrogatories and Requests for Production, which

      Vox Media granted.

8.    On June 7, 2019, Mr. Freeman served Plaintiff’s responses to Defendant’s Interrogatories

      and Requests for Production. Plaintiff’s responses to the Interrogatories included

      Plaintiff’s Interrogatory Verification page that I believed was signed under oath by

      Wisser. A true and correct copy of Plaintiff’s interrogatory responses is attached as

      Exhibit A.

9.    A true and correct copy of Plaintiff’s response to Defendant’s Requests for Production is

      attached as Exhibit B.

10.   Plaintiff’s counsel represented to the Court that it would produce relevant documents in

      this case by June 17, 2019. See Dkt. 18 at 1. Pursuant to the Court’s scheduling Order,

      the parties were required to produce responsive documents by June 23, 2019. Dkt. 15

      ¶ 8(c).

11.   Both the June 17 and June 23 deadlines passed without any correspondence, explanation,

      or production from Plaintiff or Plaintiff’s counsel.

12.   After threatening Mr. Liebowitz with a motion to compel on June 24 if Plaintiff did not

      produce responsive documents, he promised to produce documents by June 25 and

      ultimately produced documents on June 26.

13.   Plaintiff’s June 26 production consisted of publicly available documents, including a

      copy of the Photograph, a printout of the copyright registrations for a number of

      Plaintiff’s photographs (ostensibly including the Photograph at issue), a copy of the

      Miami New Times article that included the Photograph, Eater Miami’s article that




                                                2
        Case 1:19-cv-01445-LGS Document 37 Filed 10/03/19 Page 3 of 5



      included the Photograph, Vox Media’s Wikipedia page, two articles about Vox Media’s

      advertising revenue, and two unrelated articles in Where Traveler and Goop featuring the

      Photograph. Plaintiff also included a single invoice from Plaintiff to an unrelated

      restaurant, Vinaigrette, for 25 photographs not at issue in this lawsuit.

14.   On July 17, 2019, following multiple demands that Plaintiff supplement his production,

      and Plaintiff’s counsels’ claims that they were “prepping for trial” or their “client is still

      gathering [the documents],” Plaintiff produced additional documents including his

      invoice to the Miami New Times that covered the “creation of 41 photographs” including

      the Photograph at issue, “plus the grant of a license for the Miami New Times to publish”

      the images for $200.00.

15.   On July 18 and 19, 2019, Plaintiff produced a variety of non-native incomplete emails

      that also related to the Photograph. After requesting native complete versions, Mr.

      Liebowitz produced non-native complete versions, as well as copies of new emails that

      had not been produced before.

16.   Upon researching Plaintiff’s social media accounts, our firm discovered copies of the

      Photograph that Plaintiff had posted to his Facebook and Instagram accounts. Plaintiff

      has never produced copies of these postings. A true and correct copy of these postings is

      attached as Exhibit C.

17.   I took Plaintiff’s deposition on behalf of Vox Media on August 15, 2019. During that

      deposition, I questioned Plaintiff about his interrogatory responses because I believed a

      number of the responses were incorrect. Attached as Exhibit D is a true and correct copy

      of pages 79 through 92 from the transcript of Plaintiff’s deposition.

18.   At the deposition, I also questioned Plaintiff about his efforts to search for and produce




                                                 3
        Case 1:19-cv-01445-LGS Document 37 Filed 10/03/19 Page 4 of 5



      relevant documents in this action. Attached as Exhibit E is a true and correct copy of

      pages 22 through 27 and 58 through 61 from the transcript of Plaintiff’s deposition.

19.   On Thursday, August 15, 2019, following Plaintiff’s deposition, I requested a meet-and-

      confer with Plaintiff’s counsel to discuss the signature on Plaintiff’s verification on the

      Interrogatory responses. Plaintiff did not respond to that email, but instead served

      “supplemental interrogatory responses.” Attached as Exhibit F is a true and correct copy

      of Plaintiff’s supplemental interrogatory responses.

20.   After being served with Plaintiff’s supplemental responses, I again requested a meet-and-

      confer with Plaintiff’s counsel. Plaintiff’s counsel would only agree to meet the

      following Tuesday at 1:00pm, at the very time that he knew I would be on a plane so that

      I could defend a deposition that Plaintiff’s counsel noticed in Florida. A true and correct

      copy of this email exchange is attached hereto as Exhibit G.

21.   On August 20, 2019, after I landed in Miami for the deposition, Plaintiff’s counsel Mr.

      Freeman eventually agreed to meet and confer about Plaintiff’s signature of the

      Interrogatory responses and other discovery violations that occurred in this case. During

      that meet-and-confer, Mr. Freeman referred to the forged signature as simply “a technical

      knick-knack.”

22.   In Florida, I defended a deposition that Plaintiff noticed in this case which Plaintiff’s

      counsel began over an hour after the deposition was noticed. And because Plaintiff’s

      counsel did not travel to Florida for the deposition, he asked me to print his exhibits and

      prepare them for the witness the morning of the deposition.

23.   When I returned from Florida, on August 21, 2019, I defended Vox Media’s corporate

      deposition that Plaintiff had scheduled. That deposition lasted only 13 minutes.




                                                4
         Case 1:19-cv-01445-LGS Document 37 Filed 10/03/19 Page 5 of 5



24.    I declare under penalty of perjury, that the foregoing is true and correct.

Executed on this 3rd day of October, 2019.

                                                             ___/s/ Rachel F. Strom_______
                                                                   Rachel F. Strom




                                                 5
